Title: To George Washington from Major General Alexander McDougall, 6 May 1778
From: McDougall, Alexander
To: Washington, George


                    
                        Sir,
                        West point [N.Y.] 6th May 1778.
                    
                    Your Excellency’s favor of the 1st was handed to me last Night from Fish Kill. Agreeable to your request I inclose you a return of the Corps at these posts of the 27th Ultimo. It is far from being correct; but it is the best I can obtain. Col. Greatons and Aldens regiments are not yet ordered down from Albany; as the Stores there were exposed to a Coup de main of the Enemy, Till the River was Secured. But they are very weak or most of them out on Forlough; for General Conway wrote me they were but 250 Strong, when he paraded them, to march to the Northward on a late False Alarm. I have but Little Hopes of the Batalions being filled. All the mean and wicked arts are practised, which the craft of man can invent, to screen men from the draughts, or to render them ineffectual, by engaging Deserters & prisoners; old men and boy for Substitu[t]es. I shall write you more fully from Fish Kill. The Chain was stretched across the 30th Ultimo. I have the Honor to be your very Humble Servant
                    
                        Alexr McDougall
                    
                 